Citation Nr: 0701505	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In February 2006, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a motion to vacate the Board's decision.  
The Court granted the motion that month, vacating and 
remanding the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion cites to a failure of the VA examiner in May 
2005 to address September 1961 radiographic findings that 
showed "possible" degenerative disc disease.

In this case, the veteran seeks service connection for 
residuals of a claimed back injury during service.  His 
service medical records show that he hurt his back lifting 
weights in January 1961.  He had some continued back 
symptoms.

It appears that the parties of the joint motion believe that 
the September 1961 radiographic findings may be associated 
with the January 1961 injury.  However, it is unclear what 
September 1961 radiographic findings the joint motion is 
making reference to.  In September 1960, before the January 
1961 injury, X-rays of the lumbosacral vertebrae showed some 
slight disc space narrowing between L5 and S1 which "may be 
indicative" of degenerative disc disease.  Congenital spina 
bifida occulta of S1 was also noted.

Given the parties quote "may be indicative" of degenerative 
disc disease (page two of the joint motion), it appears that 
the parties are making reference to the September 1960 
radiographic findings.

The examiner of May 2005 states that there is "no medical 
evidence which would link his present complaints to his 
military tour of duty."  In any event, the Court ordered 
another VA examination.  Accordingly, the case is REMANDED 
for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). 

2.  The corrective VCAA notice should 
also include an explanation as to the 
information or evidence needed for an 
earlier effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  After the veteran responds and all 
available records and/or responses have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo an 
appropriate VA orthopedic examination to 
obtain information as to the nature and 
likely etiology of the veteran's back 
disorder.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based on the examination and review of 
the record and the October 2006 Joint 
Motion, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from a back disorder, 
and if so, whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
disability is the result of injury or 
disease incurred or aggravated during 
active duty service from June 1960 to 
July 1963.

As required by the Court, reference 
should be made to all radiographic 
findings in the service medical record 
regarding the back and whether there is 
an association between these findings and 
the current disorder.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


